0




                                   STATE OF LOUISIANA

                 COURT OF APPEAL, FIRST CIRCUIT

STANDARD          BOAT      SERVICES,            LLC                             NO.    2022    CW     0044

VERSUS


CUMMINS          INC. (     OF     INDIANA);                                       AUGUST      17,     2022
CUMMINS          MID - SOUTH,           L. L. C.;

GAUDET'      S    ALUMINUM          BOATS,
L. L. C.;        SHIP      SHOAL

CONSULTANTS,              L. L. C.;        AND

MILES       BENNET         THOMAS




In   Re:              Cummins           Inc. (      of       Indiana)    and     Cummins       Mid -South,
                      L. L. C.,       applying         for    supervisory      writs,   23rd         Judicial

                      District          Court,      Parish     of   Ascension,    No.   120068.




BEFORE:               MCCLENDON,           WELCH,      AND    THERIOT,   JJ.


           WRIT       DENIED.


                                                             PMC
                                                             JEW
                                                             MRT




COURT       OF    APPEAL,          FIRST      CIRCUIT




      2,,,3a,4,
       D          Y
                         4 - all,'zizVI
                       CLERK
                               v- _

                                   OF    COURT
                 FOR     THE      COURT